Loves Furniture Inc.
Cash Collateral Budget - 13 Weeks
     1/9/21 thru 4/3/21
($ - Thousands)

                                      Week ----->    1              2            3               4            5                6               7             8             9            10              11          12              13
                              Week Ending ----->    9-Jan         16-Jan       23-Jan          30-Jan        6-Feb           13-Feb          20-Feb        27-Feb        6-Mar         13-Mar          20-Mar      27-Mar          3-Apr        TOTAL

Receipts
   Liquidation Sales Proceeds & Reimbursements           -              -        2,700               (200)            73           594         1,823         1,781         1,314         1,599               869         824             585     11,962
   Pre Liquidation Sales Receipts                            39         618         32                                                                                                                                                              689
   Other Receipts                                                                                                     47                                                                                                                             47
     Total   Receipts                                        39         618      2,732               (200)        120              594         1,823         1,781         1,314         1,599               869         824             585     12,697

Operating Disbursements                                                                                                                                                                                                                             -
   Wages, Taxes & Benefits                               -              -        (1,692)              (87)        (355)                (8)         (286)         (8)           (226)             (8)      (207)              (8)      (137)      (3,021)
   Sales Tax                                             -              -           -                 -            -                -               -        (1,040)            -            -             -             -             -         (1,040)
   Utilities                                             -              -           -                 (14)         (56)            (306)            (56)        (56)            (52)         (52)          (52)          (52)          (50)        (747)
   Information Technology                                -              -           -                 (21)         (35)             (29)            (52)        (33)            (26)         (24)          (24)          (30)          (22)        (295)
   Insurance                                             -              -           -                 (82)        (139)             -              (139)         (1)           (210)           (2)         -               (1)           (3)       (578)
   Other Operating Expenses                              -              -           -                 (35)         (36)             (32)            (32)        (32)            (32)         (32)          (32)          (32)          (32)        (331)
                                                                                                                                                                                                                                                    -
     Total   Operating Disbursements                     -              -        (1,692)             (239)        (622)            (375)           (566)     (1,171)           (547)      (118)           (315)       (123)           (245)      (6,013)

                        Operating Cash Flow                  39         618      1,039               (439)        (502)            219         1,257             610           767       1,482               554         701             340      6,684

Non-Operating Disbursements
   Adequate Protection Payments                          -              -            -                -            -                -               -            -              (41)         (51)          (51)          (51)            (41)      (235)
   Professional Fee Payments                             -              -            -                -            -                -               -            -              -            -            (324)          -               -         (324)
   Customer Deposits                                     -              -                (6)          -            -                -               (50)         (50)           (50)         (50)          (50)          (50)            (50)      (356)
   Past Due Medical / Dental                             -              -            -               (193)         -                (13)           (212)         -              -            -             -             -               -         (419)
   U.S. Trustee Fees                                     -              -            -               -            -                -               -             -             -             -               -           -               -          -
    Total    Non-Operating Disbursements                 -              -                (6)      (193)           -                (13)         (262)            (50)          (91)       (101)           (425)       (101)              (91)   (1,333)
                                                                                                                                                                                                                                                   -
                  Net Cash Flow                          39             618      1,033            (633)        (502)               206             995           560           676       1,380            129         600             249        5,351
                                                                                                                                                                                                                                                   -
        Beginning Cash Bal                                5              44        662           1,695        1,063                560           766         1,761        2,321          2,997           4,378       4,507          5,107       25,867
          Ending Cash Bal         $             5        44             662      1,695           1,063          560                766         1,761         2,321        2,997          4,378           4,507       5,107          5,356       31,223




                                                      21-40083-tjt            Doc 158          Filed 01/31/21              Entered 01/31/21 13:44:26                    Page 1 of 1
